                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CENTER FOR BIOLOGICAL
                                         DIVERSITY, INC., et al.,                        Case No. 19-cv-02843-PJH
                                  8
                                                        Plaintiffs,
                                  9                                                      ORDER OF DISMISSAL
                                                 v.
                                  10                                                     Re: Dkt. No. 28
                                         DAVID BERNHARDT, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of the parties’ “Stipulated Settlement Agreement.” Dkt. 28.

                                  15   In it the parties detail the terms of their settlement agreement, including various dates

                                  16   that defendants will review the status of certain species. The latest date to complete any

                                  17   such review is August 31, 2020. Id. at 3. In their stipulation, the parties further request

                                  18   the court to retain jurisdiction to enforce that agreement. Id. at 8.

                                  19          IT IS HEREBY ORDERED that this case is dismissed without prejudice; provided,

                                  20   however that any party has until September 29, 2020 (30 days from August 31, 2020) to

                                  21   certify to this court, with proof of service thereof on the opposing party, that the agreed

                                  22   settlement consideration has not been delivered over. If such certification is filed, the

                                  23   foregoing order shall stand vacated and this case shall forthwith be restored to the

                                  24   calendar to be set for trial.

                                  25          If no certification is filed by September 29, 2020, the conditional the dismissal

                                  26   shall be with prejudice. The parties may, of course, substitute a dismissal with prejudice

                                  27   at any time during this 30-day period.

                                  28   ///
                                  1          The court will also retain jurisdiction to enforce the parties’ agreement until

                                  2    February 18, 2021.

                                  3          IT IS SO ORDERED.

                                  4    Dated: February 18, 2020

                                  5                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  6                                                United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
